Citation Nr: 0922158	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  06-18 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for asbestosis, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel






INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service from July 1943 until July 1945 
and prior service in the National Guard from February 1941 
until July 1941.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2005 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

A review of the record reflects the Veteran raised a claim 
for a heart disability, as secondary to the asbestosis, in a 
February 1995 statement.  This claim has not been 
adjudicated.  Similarly, in an October 1997 informal hearing 
presentation, the Veteran's representative raised claims for 
kidney cancer and prostate cancer, both as secondary to the 
asbestosis.  The November 1997 Board decision referred the 
claims for kidney cancer and prostate cancer to the RO for 
appropriate action.  A review of the record discloses that 
the RO has not yet adjudicated these claims.  See Ingram v. 
Nicholson, 20 Vet. App. 156, 164 (2006) ("a claim remains 
pending until there is an explicit adjudication of the claim 
or an explicit adjudication of a subsequent 'claim' for the 
same disability").  Accordingly, the claims for service 
connection for a heart disability, kidney cancer and prostate 
cancer are REFERRED to the RO for appropriate action.  

On his September 2005 Substantive Appeal (Form VA-9) the 
Veteran requested a video hearing before a Member of the 
Board in connection with his claim.  In September 2006, the 
Veteran was notified that his hearing was scheduled for 
October 4, 2006.  The record reflects that in September 2006, 
the Veteran cancelled his hearing.  There are no other 
hearing requests of record, so the Board deems his request 
for a hearing withdrawn. See 38 C.F.R. § 20.704(e) (2008).



FINDINGS OF FACT

1.  For the period from July 29, 2004, until June 6, 2005, 
the Veteran's asbestosis manifested with a Diffusion Capacity 
of the Lung for Carbon Monoxide by the Single Breath Method 
[DLCO (SB)] of 56.6 percent predicted.

2.  Beginning June 7, 2005, the evidence does not demonstrate 
that the Veteran's asbestosis resulted in any active disease.  


CONCLUSIONS OF LAW

1. For the period from July 29, 2004, until June 6, 2005, the 
criteria for a 30 percent evaluation for asbestosis have been 
met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.1-4.15, 4.96, 4.97, Diagnostic 
Code 6833 (2008).

2.  For the period beginning June 7, 2005, the criteria for 
an evaluation in excess of 10 percent for asbestosis have not 
been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.1-4.15, 4.96, 4.97, Diagnostic 
Code 6833 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran dated in November 2005, June 2006 and 
September 2006 that fully addressed all notice elements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) and Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  

During the pendency of the appeal, the U.S. Court of Appeals 
for Veterans Claims held that for an increased-compensation 
claim, section § 5103(a) requires, at a minimum, that VA 
notify the claimant that, to substantiate a claim, the 
medical or lay evidence must show a worsening or increase in 
severity of the disability, and the effect that such 
worsening or increase has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

The Veteran was not notified of the need to demonstrate the 
effect the worsening has on employment and daily life nor was 
he provided with the applicable schedular criteria prior to 
the initial adjudication of the claim as required by Vazquez-
Flores.  

Although the notice provided did not address the notice 
mandated by Vazquez-Flores, the record reflects the Veteran 
previously applied for an increased evaluation and could be 
reasonably be expected to understand what was needed.  
Furthermore, in May 2006, the Veteran submitted handwritten 
notes on the April 2006 Statement of the Case in which he 
rebutted several procedural steps noted in the Adjudicative 
Action section.  This implies the Veteran read the April 2006 
Statement of the Case which included the applicable rating 
criteria for establishing an increased evaluation for his 
asbestosis.  Additionally, the Board notes the Veteran has 
had representation throughout the duration of the appeal. 
Overton v. Nicholson, 20 Vet. App. 427, 438 (2006) 
(appellant's representation by counsel "is a factor that must 
be considered when determining whether that appellant has 
been prejudiced by any notice error").  Significantly, the 
Veteran's representative made specific arguments based upon 
38 C.F.R. § 4.97 in the August 2006 Form 646.  Based on the 
foregoing, the Board finds that the Veteran has not been 
prejudiced by a failure of VA in its duty to assist, and that 
any violation of the duty to assist could be no more than 
harmless error.  See Shinseki v. Sanders, 129 S. Ct. 1696 
(2009)(holding that the Federal Circuit's framework requiring 
VA to prove why the error was harmless based upon actual 
knowledge or proving the benefit could not be awarded as a 
matter of law was complex, rigid and mandatory and 
inconsistent with the statutory mandate of 38 U.S.C.A. 
§ 7261(b)(2)); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).

Therefore, proceeding with the appeals presently does not 
therefore inure to the Veteran's prejudice.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses 
a question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
Veteran has been prejudiced thereby).

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
treatment records, VA outpatient treatment records and 
private medical records.  The Veteran submitted private 
medical records and newspaper articles in support of his 
claim.  

VA took  further steps to develop the Veteran's claim.  He 
was scheduled for VA examinations in November 2005, but he 
Veteran failed to report to that examination.  To give him 
every consideration the examination was rescheduled for March 
2006. The Veteran failed to report to this examination.  It 
has been held in this regard that "[t]he duty to assist is 
not always a one-way street.  If a [claimant] wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the punitive evidence [,]" Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  

The Board notes that the Veteran's representative requested 
another VA examination in the May 2009 written brief 
presentation.  The Veteran's representative argued that given 
the Veteran's mental and physical condition the failure to 
report for the VA examination should not be considered as a 
lack of cooperation.  The record does note the Veteran has 
several mental and physical disabilities.  While the 
Veteran's medical condition clearly would constitute good 
cause to miss the examination and the Board carefully 
considered remanding the case for another VA examination, in 
the present case, it does not appear that such a remand would 
result in the examination being carried out.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant).

Specifically, the Veteran indicated on the May 2006 
Substantive Appeal that he can not travel.  There is no 
indication from the record that the Veteran's ability to 
travel has changed.  In fact, even after the March 2006 VA 
examination the Veteran continued to indicate he was unable 
to travel and canceled the October 2006 hearing for this 
reason.  Accordingly, at the present time, without additional 
help, requiring the Veteran to travel for a VA examination is 
simply not feasible and the Board will proceed with the 
instant appeal.  

The record does not otherwise indicate any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In fact, the decision below grants in part 
the benefit sought on appeal.  Given the results favorable to 
the Veteran, further development under the VCAA or other law 
would not result in a more favorable result for the Veteran, 
or be of assistance to this inquiry.  

Turning to the merits of the claim the Veteran seeks an 
increased evaluation for asbestosis.  The RO initially 
granted service connection for asbestosis in a March 1993 
rating decision.  At that time a noncompensable evaluation 
was assigned pursuant to 38 C.F.R. § 4.97, Diagnostic Code 
6899-6802.  A subsequent August 1996 rating decision granted 
an increased 10 percent evaluation.  The 10 percent 
evaluation has remained in effect since that time.  The 
Veteran contends the current rating evaluation does not 
accurately reflect the severity of his disability.  

As noted above, the Veteran was scheduled for a VA 
examination to give him every consideration in connection 
with his claim.  The record reflects, however, that the 
Veteran did not report for the examinations scheduled in 
November 2005 and March 2006.  Under the laws and 
regulations, the Veteran has a responsibility of attending a 
VA examination to help establish entitlement to a claim. 38 
C.F.R. §§ 3.326, 3.327.  Failure to report to an examination 
without good cause has consequences including deciding the 
claim based upon the evidence in record and in some cases 
denying the claim. 38 C.F.R. § 3.655.  Good cause includes, 
but is not limited to, the illness or hospitalization of the 
claimant, or the death of an immediate family member. 38 
C.F.R. § 3.655(a).  As explained above, the Veteran failed to 
report to the scheduled VA examinations and there is no 
indication that remanding the claim would result in the 
examination being carried out.  Accordingly, the Board will 
decide the claim on the evidence of record. 38 C.F.R. §§ 
3.326, 3.655.

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.1.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the Veteran.  38 C.F.R. § 4.3.  

While the Veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  A decision of the United States Court 
of Appeals for Veterans Claims (Court) has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

Under 38 C.F.R. § 4.97, Diagnostic Code 6833, asbestosis is 
rated under the General Rating Formula for Interstitial Lung 
Disease.  This Formula provides for a 10 percent rating for a 
Forced Vital Capacity (FVC) of 75 to 80 percent predicted; 
or, or Diffusion Capacity of the Lung for Carbon Monoxide by 
the Single Breath Method [DLCO (SB)] of 66-80 percent 
predicted.  A 30 percent rating is warranted for an FVC of 65 
to 74 percent predicted; or, DLCO (SB) of 56-65 percent 
predicted.  A 60 percent rating is warranted for FVC of 50-64 
percent predicted; or, DLCO (SB) of 40 to 55 percent; or, for 
a maximum exercise capacity of 15 to 20 ml/kg/min oxygen 
consumption with cardiorespiratory limitation.  

VA amended the rating schedule concerning respiratory 
conditions effective October 6, 2006; however, these changes 
concerned "special provisions" concerning the use of 
pulmonary function tests for the evaluation of respiratory 
conditions.  They did not alter the General Rating Formula 
for Interstitial Lung Disease described above.  Specifically, 
under 38 C.F.R. § 4.96(a), ratings under diagnostic codes 
6600 through 6817 and 6822 through 6847 will not be combined 
with each other.  Rather, a single rating will be assigned 
under the diagnostic code which reflects the predominant 
disability with elevation to the next higher evaluation only 
where the severity of the overall disability warrants such 
elevation. 38 C.F.R. § 4.96(a).  Additionally, the revision 
required that pulmonary function tests be used to evaluate 
respiratory conditions unless (i) the results of maximum 
exercise capacity test were of record and were 20 ml/kg/min 
or less; (ii) there was pulmonary hypertension, cor 
pulmonale, or right ventricular hypertrophy; (iii) there was 
one or more episodes of acute respiratory failure and (iv) 
when outpatient oxygen therapy was required.  38 C.F.R. 
§ 4.96 also provides that if a DLCO (SB) test is not of 
record, evaluation should be based on alternative criteria as 
long as the examiner states why the DLCO(SB) test would not 
be useful or valid in a particular case. When the PFTs are 
not consistent with clinical findings, evaluation should 
generally be based on the PFTs unless there was an 
explanation by the examiner as to why the PFTs were not a 
valid indicator of respiratory function.  The evaluation 
should be based upon the post-bronchodilator studies unless 
they are poorer than the pre-bronchodilator results.  In that 
case, then the pre-bronchodilator values should be used for 
rating purposes.  When the results of different PFTs (FEV-1, 
FVC, etc.) are disparate, the test result that the examiner 
states most accurately reflects the level of disability 
should be used for evaluation.  Finally 38 C.F.R. § 4.96 
provided that if the FEV-1 and the FVC are both greater than 
100 percent, a compensable evaluation based on a decreased 
FEV-1/FVC ratio should not be assigned.  

A March 2005 VA outpatient treatment record reviewed prior 
respiratory studies.  Specifically, the record discussed a 
July 29, 2004 pulmonary function test.  The after 
bronchodilator values reflected an FVC of 91.5 percent 
predicted, a FEV1 of 90 percent predicted, an FEV1/FVC of 73 
percent and DLCO-SB of 56.6 percent predicted.  The 
interpretation was mild obstructive defect and good post 
dilator response and a moderate decrease in DLCO.  The 
overall impression was asthma, stable on current regimen, and 
tiny nodules likely benign in nature.  

A June 7, 2005 VA x-ray of the chest indicated the heart size 
was within normal limits.  Lungs were free of acute 
infiltrates or effusions.  Mediastinum was unremarkable.  
Bony structures demonstrate thoracic spondylosis.  The 
concluding impression was no acute abnormalities.  Similarly, 
a January 1, 2006 VA x-ray of the chest demonstrated no 
change from the June 2005 view.  There was no evidence of 
active disease or radiopaque foreign body.  The heart, 
diaphragm, domes and bony structure were normal.  The 
impression was stable normal chest.  

Other VA outpatient treatment records document complaints of 
shortness of breath and asthma, but generally note there was 
no evidence of labored breathing and described the lungs as 
clear to auscultation.  As these records fail to provide 
clinical findings which can be applied to the rating 
schedule, they are not probative on this inquiry.

Evaluating the evidence in light of the above rating criteria 
reflects that an increased evaluation is warranted for the 
period from July 29, 2004 until June 6, 2005.  Specifically, 
the July 29, 2004 pulmonary function test clearly showed DLCO 
(SB) of 56.5 percent predicted.  While the evidence reflects 
there are other nonservice-connected respiratory 
disabilities, such as asthma and chronic obstructive 
pulmonary disease, there is no evidence which attributes the 
DLCO (SB) findings from July 2004 to one disability over the 
others.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) 
(Observing that when it is not possible to separate the 
effects of a service-connected condition and a non-service-
connected condition, the provisions of 38 C.F.R. § 3.102 
mandates that reasonable doubt on any issue was to be 
resolved in the Veteran's favor, and that all signs and 
symptoms be attributed to the service-connected condition).  
The Board also notes that this pulmonary function test is 
dated prior to the Veteran's August 11, 2005, application for 
an increase.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, in this case, the pulmonary function test is dated 
approximately one year prior to the date of receipt of 
application. See 38 C.F.R. § 3.400(o)(2) (the Department may 
assign the earliest date as of which it is ascertainable that 
the increase occurred as long as the claim for the increased 
disability rating is received within a year of the date that 
the increase occurred); Harper v. Brown, 10 Vet. App. 125 
(1997).  As there is no other recent pulmonary function test 
of record, and given the proximity in time to the one year 
time limit, the Board finds that the July 29, 2004 pulmonary 
function test adequately represents the severity of the 
Veteran's asbestosis at that time.  A higher 60 percent 
evaluation is not warranted as there is simply no evidence 
demonstrating an FVC of 50-64 percent predicted; or, DLCO 
(SB) of 40 to 55 percent; or, for a maximum exercise capacity 
of 15 to 20 ml/kg/min oxygen consumption with 
cardiorespiratory limitation.  Accordingly, giving the 
benefit of the doubt to the Veteran, a higher 30 percent 
evaluation is warranted for the period July 29, 2004, through 
July 6, 2005.  

Beginning July 7, 2005, however, an increased evaluation is 
not warranted.  Rather, the evidence of record fails to 
demonstrate evidence of an active disease.  In fact, both the 
July 7, 2005 and January 1, 2006 CT scans concluded there was 
no active disease and described the chest as normal.  The 
Board notes there is no pulmonary function test to delineate 
whether or not the Veteran meets the specific criteria of 
Diagnostic Code 6833.  As noted above, however, the RO 
attempted to obtain the relevant clinical data and the 
Veteran failed to report to the examination.  38 C.F.R. 
§ 3.655.  Accordingly, the Board must rate the claim on the 
evidence of record.  


In sum, while the Veteran contends that the service-connected 
asbestosis has increased in severity for this period, as a 
layperson he is only competent to report observable symptoms 
- not clinical findings which are applied to VA's Schedule 
for Rating Disabilities.  Compare  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992) and Massey v. Brown, 7 Vet. App. 204 
(1994).

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has assigned a staged rating 
in the present case.  The evidence did not demonstrate any 
further staged ratings were appropriate at this time.  

When either a claimant or the evidence of record suggests 
that a schedular rating may be inadequate, the Board must 
specifically adjudicate the issue of whether referral for an 
extraschedular rating is warranted. 38 C.F.R. 3.321(b); see 
Barringer v. Peake, 22 Vet. App. 242 (2008); Colayong v. 
West, 12 Vet. App. 524, 536 (1999). The Board may determine, 
in the first instance, that a Veteran has not presented 
evidence warranting referral for extraschedular 
consideration, provided that it articulates the reasons or 
bases for that determination. Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).

The Court of Appeals for Veterans Claims recently set forth a 
three-step analysis for determining whether an extra-
schedular evaluation is appropriate. Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  First, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability and the established 
criteria found in the rating schedule to determine whether 
the claimant's disability picture is adequately contemplated 
by the rating schedule. Id.  Under the approach prescribed by 
VA, if the criteria reasonably describe the claimant's 
disability level and symptomatology, then the claimant's 
disability picture is contemplated by the rating schedule, 
the assigned schedular evaluation is, therefore, adequate and 
no referral is required.  If, however, the symptoms are not 
adequately contemplated by the rating criteria, the second 
step is to determine whether the claimant's exceptional 
disability picture exhibits other related factors identified 
in the regulations as "governing norms." Id. at 115-16; see 
also 38 C.F.R. § 3.321(b)(1) (governing norms include marked 
interference with employment and frequent periods of 
hospitalization).  When the rating schedule is inadequate to 
evaluate a claimant's disability picture and that picture has 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for a determination 
of whether, to accord justice, the claimant's disability 
picture requires the assignment of an extraschedular rating. 
Id. At 116

In the present case, the Veteran reported his asbestosis had 
worsened.  However, examining the Veteran's symptoms and the 
symptoms of the rating criteria reflects that the criteria 
for asbestosis appears adequate to rate the Veteran's 
complaints and symptoms.  The rating criteria reasonably 
describes the Veteran's disability level and symptomatology 
throughout the rating period on appeal.  In fact, the Veteran 
has not alleged and the record does not reflect that he has 
any symptoms which are not contemplated by rating schedule.  
Rather, the complaint of shortness of breath is contemplated 
by 38 C.F.R. § 4.97.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms." The record does not show that the Veteran 
has required frequent hospitalizations for his asbestosis.  
Additionally, there is not shown to be evidence of marked 
interference with employment due to the disability.  
Moreover, there is no evidence in the medical records of an 
exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that 
this service-connected disability at issue causes impairment 
with employment over and above that which is contemplated in 
the assigned schedular rating. See Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  The Board therefore has determined that referral 
of this case for extra-schedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.


ORDER

An increased 30 percent evaluation for service-connected 
asbestosis, from July 29, 2004 until June 6, 2005, is 
granted.

An evaluation in excess of 10 percent for service-connected 
asbestosis, for the period beginning June 7, 2005, is denied.  


____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


